Citation Nr: 1452107	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-24 660	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left foot disability.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The reopened issues of entitlement to service connection for a left foot disability, entitlement to service connection for a right elbow disability, as well as the issue of entitlement to service connection for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied service connection for a left foot and right elbow disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the March 2003 denial relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a left foot and a right elbow disability.



CONCLUSIONS OF LAW

1.  The March 2003 RO decision, which denied the Veteran's claims of service connection for a left foot disability a right elbow disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for a left foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for a right elbow disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a left foot disability and service connection for a right elbow disability were denied by the RO in a March 2003 rating decision.  The evidence of record at the time of the March 2003 decision consisted of service treatment records and a VA examination.  The RO denied the claims and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The March 2003 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In October 2010, the Veteran submitted the instant request to reopen the claims of service connection for a left foot disability and a right elbow disability.

The evidence associated with the claims file since the March 2003 rating action includes VA treatment records, private treatment records, and a transcript from the Travel Board hearing in June 2014.  This evidence is "new" because it was not previously submitted to agency decision makers.

At his June 2014 Travel Board hearing, the Veteran stated that while in service, he was thrown against a rock wall and hurt his elbow.  He also stated that he hurt his left foot while playing softball when he landed on a rock.  He noted that he felt a sharp pain and had trouble walking on his heel during marches. 

Private treatment records show that the Veteran complained of swelling of his left foot and underwent exploratory surgery in October 1999.  Private treatment records also show that in September 1998, the Veteran underwent surgery for submuscular transposition of the right ulnar nerve at the elbow.  

The Board finds that the statements by the Veteran and private treatment records relate to an unestablished fact necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims of service connection for a left foot disability and a right elbow disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for a left foot disability is reopened and, to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a right elbow disability is reopened and, to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed in this case for the claims on appeal.  First, as to the reopened claims, the RO will have an opportunity to adjudicate the claims on the merits.

With regards to the Veteran's claim of service connection for a left foot disability, records show that the Veteran complained of swelling of his left foot and underwent exploratory surgery in October 1999.

The Veteran was afforded a VA examination in February 2003.  The examiner diagnosed the Veteran with mild enthesopathy at the attachment of the Achilles tendon.  He noted that there were mild articular irregularities present at the left ankle joint, medially, which could be related to osteoarthritis.

The Veteran was afforded another VA examination in September 2011.  He reported constant pain, at 6/10.  He noted stiffness and fatigue.  The examiner found no tenderness, painful motion, weakness or instability.  There was active motion in the metatarsophalangeal joint of the left toe.  X-rays results were within normal limits.  The examiner diagnosed the Veteran with left plantar fasciitis.  The examiner opined that it was less likely as not that the Veteran's left foot enthesopathy of Achilles tension was related to the left heel treatment in service because the examination of the left foot Achilles insertion was normal and was not related to his plantar fasciitis.  

At his June 2014 Travel Board hearing, the Veteran stated that while in service he was playing softball and landed on a rock and hurt his foot.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

While the September 2011 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an adequately reasoned opinion as to whether the Veteran's currently diagnosed left foot disability, plantar fasciitis, was causally related to the Veteran's active service.  Thus, the VA medical opinion obtained is insufficient.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

With regards to the Veteran's claim of service connection for a right elbow disability, private medical records dated September 1998 show that the Veteran had surgery for submuscular transposition of the right ulnar nerve at the elbow.  

The Veteran was afforded a VA examination in February 2003.  The examiner noted that the Veteran's elbow joint was within normal limits.  His range of motion was normal and not limited to pain, fatigue, weakness lack of endurance or incoordination.  No ankylosis was found.  The examiner found calcification present along the medial and lateral humeral epicondyles.  

VA treatment records dated April 2011 show that the Veteran complained of right elbow pain.  The record showed that he had ulnar nerve damage.

At his June 2014 Travel Board hearing, the Veteran stated that while in service he got into a fight and was thrown against a rock wall.  He indicated that he was treated for pain and that his elbow was sore for two or three weeks. 

A new VA examination is necessary to identify any current right elbow disability and to determine whether any current right elbow disability was incurred in, or is otherwise related to, the Veteran's active service in service.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr, 21 Vet. App. at 311 (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

With regards to the Veteran's claim of service connection for a cervical spine disability, private treatment records show that he Veteran underwent surgery for persistent neck pain and cervical radiculopathy in February 2000.

The Veteran was afforded a VA examination in February 2003.  He reported constant pain and occasional inability to bend or turn his head.  The examiner found mild straightening of the cervical spine with disc-space narrowing at C4-5 and C5-6 levels with osteophytosis.  The examiner also found calcification present anteriorly along the C5-6 level.  

The Veteran was afforded another VA examination in September 2011.  The Veteran reported stiffness, fatigue and decreased motion.  Upon examination, no radiating pain on movement, muscle spasms, tenderness, guarding or weakness was found.  The examiner diagnosed the Veteran with Status Post Cervical Surgery with scar.  The examiner provided an addendum with an opinion indicating that the Veteran's cervical spine disability was not related to an acute strain in military service because the current disability began in 1996.

While on remand, the Veteran should be afforded a new VA examination.  The September 2011 VA examiner conducted an evaluation of the Veteran's physical condition at the time; however, the VA examiner did not provide an opinion with sufficient rationale as to why the post-service disability is not related to the in-service cervical spine injury.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA foot examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left foot disability (to include the whole foot) had its onset during, or was otherwise caused by, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Schedule the Veteran for a VA elbow examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right elbow disability had its onset during, or was otherwise caused by, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA cervical spine examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical spine disability had its onset during, or was otherwise caused by, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issues on appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


